Citation Nr: 1220531	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  08-12 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for defective vision.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1947 to January 1950. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In February 2011, the Veteran was scheduled to testify before a Veterans Law Judge (VLJ) at the RO in Houston, Texas.  However, he informed the VLJ that he was not prepared to testify, as he had not received his hearing notification within the 30-day time frame, and that he required further counsel.  As such, the Veteran's claim was remanded in December 2011 for an additional Board hearing, which was scheduled for February 2012.  The VLJ who conducted the original hearing was no longer employed by the Board at that time; the February 2012 hearing was held by the undersigned.  A copy of each hearing transcript has been associated with the record.

In a December 2007 letter, the Veteran was offered the opportunity to have his appeal reviewed by a Decision Review Officer (DRO), pursuant to 38 C.F.R. § 3.2600.  In April 2008, following a March 2008 statement of the case (SOC), the Veteran requested a review of his appeal by a DRO; to date, such review has not been accomplished.  As this request was received more than 60 days after he was initially offered DRO review, however, the Board will not require such an action to be afforded the Veteran by the RO, as a request for DRO review must be received within 60 days of receipt of notice.  See 38 C.F.R. § 3.2600(b) (2011).

To the extent that the Veteran requested a Board hearing on his formal appeal (VA Form 9), dated in April 2008, that request has been satisfied.  The Veteran, beside that request, included the phrase "*DRO Review/Hearing."  The Veteran requested a "hearing with a DRO" in a statement dated September 8, 2010.  In February 2011, he stated that he requested a DRO hearing at the time of his formal appeal, and that the request had not been granted.  

As noted, the Veteran requested a Board hearing, which was held.  As to a DRO hearing which may be held in conjunction with DRO review, that request was not received by VA in a timely manner.  See 38 C.F.R. § 3.2600(b) (2011).  Finally, the Board notes that, since his most recent Board hearing, the Veteran has not submitted an additional request for an RO hearing, and such a request would not be timely pursuant to 38 C.F.R. § 20.1304.  As such, the Board finds that all VA due process requirements have been satisfied with respect to the Veteran's multiple hearing requests.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In this case, pertinent information was recently added to the file which was not accompanied by a waiver of RO consideration, prompting VA to issue a letter on May 10, 2012, in order to solicit a response from the Veteran with regard to an initial review of the new evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. §§ 19.37, 20.1304.  The Veteran submitted a signed statement, dated May 15, 2012, in which he requested that his claim be remanded to the AOJ for review of the additional evidence.

The evidence in question consists of a Disability Benefits Questionnaire, completed by a private optometrist, dated March 28, 2012.  The Board notes that this evidence is clearly pertinent to the claim, and it was added to the record after the issuance of the March 2008 SOC.  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of another SSOC unless this procedural right is waived in writing by the appellant. 38 C.F.R. §§ 19.37, 20.1304 (2011).  Based on the response above, the RO shall readjudicate the claim with the benefit of consideration of all evidence added to the file since the SOC issued in March 2008, to include the aforementioned evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO/AMC shall readjudicate the Veteran's claim as to whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for defective vision, to include consideration of the additional evidence received in April 2012, Eye Conditions Disability Benefits Questionnaire, as well as any additional evidence obtained prior to RO readjudication.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



